January 16, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    APRIL DUPREE ADESHILE, Appellant

NO. 14-12-00980-CV                          V.

 METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY, TEXAS,
                          Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Metropolitan
Transit Authority of Harris County, Texas, signed August 10, 2012, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We order appellant, April Dupree Adeshile, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.